Citation Nr: 0606686	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for acid reflux.  

2.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected diabetes mellitus, 
Type II (DM). 

3.  Entitlement to service connection for asthma, claimed as 
secondary to service-connected DM. 

4.  Entitlement to service connection for blood clots, 
claimed as secondary to service-connected DM.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

6.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to DM. 

7.  Entitlement to an initial evaluation in excess of 20 
percent for DM.

8.  Entitlement to a compensable evaluation for post-surgical 
scar, perianal abscess, secondary to DM.

9.  Entitlement to an initial evaluation in excess of 10 
percent for right leg neuropathy, secondary to DM.

10.  Entitlement to an initial evaluation in excess of 10 
percent for left leg neuropathy, secondary to DM.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before Judge 
J. Crowley in June 2004 and at a Travel Board hearing before 
Judge K. Osborne in September 2005.  Both Judges will 
participate in the deciding of these claims. 

This matter was previously remanded by the Board in September 
2004.  

The issues of service connection for PTSD; service connection 
for blood clots in the legs and a gastrointestinal disorder, 
to include IBS, both claimed as secondary to the service-
connected DM; and the issues of increased evaluations for 
right and left lower extremities are remanded to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The record tends to suggest a possible relationship between 
the veteran's sexual dysfunction to his service-connected 
diabetes, though this is not clear.  The RO should take 
appropriate steps to adjudicate a claim of secondary service 
connection for sexual dysfunction.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  In any event, this issue is 
not before the Board at this time. 


FINDINGS OF FACT

1.  At the time of his September 2005 hearing, the veteran 
stated that he no longer wished to pursue the issue of 
entitlement to service connection for acid reflux.

2.  A relationship between the veteran's service-connected DM 
and any current eye disorder has not been demonstrated.

3.  A relationship between the veteran's service-connected DM 
and any current asthma has not been demonstrated.

4.  The veteran's DM requires insulin, a restricted diet, and 
regulation of activities.

5.  The veteran's perianal abscess scar is not tender or 
painful or ulcerated or poorly nourished, and does not cause 
limitation of function, and the scar area does not exceed 39 
sq. cms.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant, as it relates to the issue of entitlement to 
service connection for acid reflux has been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  Any current eye disorder is not proximately due to or the 
result of service-connected DM.  38 C.F.R. § 3.310 (2005).

3.  Any current asthma is not proximately due to or the 
result of service-connected DM.  38 C.F.R. § 3.310 (2005).

4.  The criteria for a 40 percent evaluation for DM have been 
met since May 8, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2005).

5.  The criteria for a compensable disability evaluation for 
a perianal abscess scar have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. 
§ 4.118 Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the March 2002, 
November 2002, and July 2004 rating determinations, the 
November 2002, July 2004, and June 2005 statements of the 
case, the May 2005 supplemental statement of the case, and 
the VCAA letters dated in December 2003, April 2004, October 
2004, and April 2005, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statements and 
supplemental statement of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The October 2004 and April 2005 letters notified the veteran 
of the need to submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence, or that he could submit such 
evidence.  This communication served to tell the veteran that 
he should furnish any pertinent evidence in his possession.  
The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the pertinent rating determinations came before 
notification of the veteran's rights under the VCAA.  VCAA 
notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  The veteran had the opportunity to have his 
claim adjudicated after receiving the VCAA notice and having 
the opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  All pertinent service medical, VA, private treatment 
and Social Security Administration records have also been 
obtained.  The veteran also appeared at Travel Board hearings 
in June 2004 and September 2005.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Acid Reflux

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The appellant, at the time of 
his September 2005 hearing, withdrew his appeal on the record 
with regard to the issue of entitlement to service connection 
for acid reflux.  38 C.F.R. § 20.204(a)(b) provides that an 
appellant or his/her authorized representative may withdraw 
an appeal.  Except for appeals withdrawn on the record at a 
hearing, appeals withdrawn must be in writing.  As the 
veteran has withdrawn his claim of service connection for 
acid reflux, the Board does not have jurisdiction to review 
the appeal.  Therefore, the appeal is dismissed.

Eye Disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The 
Board observes that disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board further 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has expressed his belief that he has an eye 
disorder which is related to his service-connected DM.  At 
the time of his June 2004 hearing, the veteran noted that he 
was unable to read anything without glasses.  He stated that 
he had been told by a VA physician that his eyesight problems 
were related to his DM.  Treatment records obtained in 
conjunction with the veteran's claim do not reveal such a 
finding.  

In February 2005, the veteran was afforded a VA eye 
examination.  At the time of the examination, the veteran was 
noted to have uncorrected visual acuity of 20/80 in the right 
eye and 20/70 in the left eye.  Corrected visual acuity was 
20/25, bilaterally.  Diagnoses of refractive error and 
presbyopia were rendered.  The examiner specifically 
indicated that the veteran's refractive/presbyopia was not 
caused by his diabetes.  The Board finds that this opinion is 
entitled to great probative weight and provides evidence 
against this claim. 

At the time of his September 2005 hearing, the veteran again 
testified that it was his belief that his eye troubles were 
caused by his service-connected DM.  The veteran stated that 
his eyes were becoming weaker.  

At the outset, the Board must point out that refractive 
errors of the eyes are not "diseases" or "injuries" within 
the meaning of applicable legislation.  Moreover, there is no 
evidence showing that the veteran has an eye disability which 
is not refractive error which is related to service or to a 
service-connected disability, including diabetes mellitus.  
The examiner in February 2005 specifically stated that the 
veteran's eye condition was not related to the service-
connected diabetes.  Post-service medical records only 
support this finding. 

As to the veteran's belief that he has a current eye disorder 
which is related to his service-connected DM, the Board notes 
that he is competent to report symptoms he experiences; 
however, he is not qualified to render an opinion as to 
etiology of this disorder.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim of service connection for an eye disorder; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Asthma

The veteran has expressed his belief that his current asthma 
is related to his service-connected DM.  At the time of his 
June 2004 hearing, the veteran testified that he currently 
had asthma.  He stated that he had had asthma for around 
seven years.  The veteran indicated that he was not sure if 
any physicians had told him that his asthma was related to 
his service-connected DM. 

Treatment records obtained in conjunction with the veteran's 
claim do not reveal such a finding.  In February 2005, the 
veteran was afforded a VA examination.  At the time of the 
examination, the veteran was noted to have been a heavy 
smoker for 43 years.  He stated that he had had a productive 
cough for many years with greenish yellow sputum.  The 
veteran was noted to have been diagnosed with emphysema in 
1990, but had continued to smoke since that time.  He had had 
numerous pulmonary function studies which were normal and 
showed no evidence of respiratory insufficiency.  The veteran 
indicated that he would become somewhat short of breath if he 
walked more than 50 feet.  He used an inhaler at night.  He 
stated that dust and grass caused him some breathing 
difficulty.  

Physical examination revealed adequate expansion of the 
chest.  Coarse rales and a few rhonchi were present, which 
cleared entirely after coughing.  After coughing, the 
veteran's chest was much more clear.  Coarse breath sounds 
were still noted but there were no expiratory or inspiratory 
wheezes.  

The examiner stated that it was his opinion that the 
veteran's pulmonary problems were related to chronic and 
acute bronchitis superimposed on chronic pulmonary disease, 
namely emphysema, which were primarily the result of a heavy 
and longstanding smoking habit.  He further opined that if 
the veteran was indeed diagnosed with asthma, the asthma was 
not considered a secondary complication of DM.  Once again, 
the Board must find this medical opinion is entitled to great 
probative weight and provides evidence against this claim.

At the time of his September 2005 hearing, the veteran again 
testified that he was unsure if any physician had related his 
asthma to his service-connected DM.  However, as to the 
veteran's belief that any current asthma is related to his 
service-connected DM, the Board notes that he is competent to 
report symptoms he experiences; however, he is not qualified 
to render an opinion as to etiology of this disorder.  See 
Espiritu.

The record is devoid of a medical opinion relating any 
current asthma to the veteran's service-connected DM.  
Moreover, following a thorough review of the file and an 
examination, the February 2005 VA examiner specifically 
indicated if the veteran was indeed diagnosed with asthma, 
the asthma was not considered a secondary complication of DM.  

Additionally, the Board observes that the veteran does not 
contend, and the evidence does not show, that he currently 
has asthma which was incurred in or aggravated during 
service.

In the absence of medical evidence showing that the veteran 
currently has asthma which is related to service or to a 
service-connected disability, including diabetes mellitus, 
the Board finds that the preponderance of the evidence is 
against the claim.  Therefore, service connection is not 
warranted for asthma.

Diabetes Mellitus

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection is currently in effect for DM, Type II, 
which has been assigned a 20 percent disability evaluation.  
Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Note (1) to Diagnostic Code 7903 states that we are to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under the code.

A review of the record reveals that the RO granted service 
connection for DM in a March 2002 rating determination and 
assigned a 40 percent disability evaluation.  

At the time of an October 2002 VA examination, the veteran 
indicated that he was first diagnosed with DM in 1995 and 
stated that he had been taking insulin for it.  He reported 
taking 28 units in the morning and 14 in the evening.  The 
veteran stated that he was not having any hypoglycemia and 
that he controlled his blood sugar quite well.  A diagnosis 
of Type II DM was rendered.  

In a November 2002 rating decision, the RO restructured the 
rating assigned for his service-connected diabetes mellitus.  
They assigned a 20 percent rating under diagnostic code 7913 
and assigned separate 10 percent ratings for right and left 
neuropathy of the lower extremities.  These ratings were made 
effective July 9, 2001, the effective date of the original 
grant, and were thereafter revised to May 8, 2001. 

In light of the Board's decision below, issues involving the 
restoration of the prior 40 percent evaluation, and any 
possible due process difficulties within the RO's November 
2002 rating action, are rendered moot and will not be 
addressed by the Board in this decision. 

At the time of his February 2005 VA examination, the veteran 
reported that he continued to take divided doses of insulin 
on a daily basis.  The veteran denied having any episodes of 
hypoglycemia or ketoacidosis.  He did not give a good history 
of compliance with his diet.  The examiner noted that when 
reviewing the chart, there were numerous instances where the 
veteran was very careless with his medications and lax about 
taking them as prescribed.  The examiner stated that the 
veteran had not had any significant episodes of ketoacidosis.  
He did observe that the veteran required treatment with 
divided doses of insulin, restricted diet, and regulation of 
activities.  

The examiner stated that after examining the veteran, 
reviewing the chart, and taking the veteran's history, it was 
his opinion that the veteran was an insulin dependent 
diabetic who was poorly compliant with his treatment.  He 
noted that in spite of this, there had been no emergency 
treatments for ketoacidosis or hypoglycemia.  

At his September 2005 hearing, the veteran testified that he 
was still using insulin for his DM.  

While the evidence is not overwhelmingly in favor that the 
veteran's DM causes regulation of his activities, it is at 
least in equipoise on this issue.  After reviewing the claims 
file, a VA examiner, in February 2005 stated that the 
veteran's DM required the use of insulin, a restricted diet, 
and regulation of activities.  As such, the Board finds that 
the veteran meets the criteria necessary for a 40 percent 
disability evaluation.  Thus, a 40 percent disability 
evaluation is warranted for his DM since May 8, 2001.  

A 60 percent evaluation is not warranted as there have been 
no episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month with complications.  
(See February 2005 VA examination report).  The Board 
observes that the veteran has also been assigned separate 
disability evaluations for his diabetic complications, which 
include neuropathy of the left and right lower extremities 
and residuals of a perianal abscess.  These issues will be 
discussed in the Remand section.

Post-Surgical Scar, Perianal Abscess

The Board notes that the regulations governing scar codes 
were changed during the course of the veteran's appeal.  The 
VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

At the time of an October 2002 VA examination, the veteran 
was noted to have previously developed a large groin abscess, 
which was drained in 1995.  He was hospitalized for 40 days 
and a deep incision was made to drain this.  It had to 
granulate in from the bottom so it was slow to heal.  The 
veteran had not had any recurrent abscesses.  

Physical examination revealed a well-healed scar in the 
midline beneath his scrotum.  This was not infected, 
retracted, or erythematous.  There was no evidence of a 
recurrent abscess or residue from the drainage of the 
previous abscess.  

At the time of his June 2004 hearing, the veteran indicated 
that they had to dig a hole under his groin and that this 
messed up his sex life.  The veteran testified that the scar 
was all healed up and did not bother him.  

At the time of a February 2005 VA examination, the veteran 
was noted to have previously been treated for a perianal 
abscess.  The veteran did not have any problems with voiding 
or with his bowels.  

Physical examination revealed a scar in the perianal area 
which was about 3 cm x 1 cm in dimension.  It was basically 
an elongated teardrop shaped scar with the larger portion of 
the scar being anterior.  The tip of the scar was anterior 
and there was no evidence of an anal fissure.  The scar was 
superficial and there was no underlying tissue loss or 
defect.  The scar was not painful and it did not cause any 
limitation of function of the affected area.  It was also 
noted to not be cosmetically significant.  

The examiner indicated that the veteran's scar was 
superficial, not tender, and did not cause any malfunction in 
the affected area.  The examiner further stated that it was 
his opinion that the veteran's sexual dysfunction problem was 
more likely related to his diabetes.  

At the time of his September 2005 hearing, the veteran 
indicated that his scar did not cause him discomfort and was 
not painful.  

Based upon the objective medical findings, a compensable 
disability evaluation is not warranted under Diagnostic Codes 
7803, 7804, or 7805 with regard to the old rating criteria.  
The objective medical evidence does not show that the 
perianal abscess scar is tender or painful.  There has also 
been no finding of limitation of function as a result of the 
scar.  Moreover, the veteran has not reported nor has it been 
shown that the perianal scar has repeated ulceration or is 
poorly nourished.  

As to the new rating criteria, an increased evaluation under 
DC 7801 or 7802 is not warranted as the scar areas does not 
exceed 39 sq. centimeters.  An increased evaluation is also 
not warranted under DC 7803 as the veteran's scar has not 
been shown to be unstable.  As to DC 7804, the Board notes 
that there have been no objective findings of pain.  As to DC 
7805, the veteran has not been shown to have limitation of 
motion based upon his perianal abscess scar.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected DM or perianal abscess scar have resulted 
in frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's 
service-connected DM or perianal abscess scar markedly 
interferes with his employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal, as it relates to the issue of entitlement to 
service connection for acid reflux, is dismissed.

Service connection for an eye disorder, claimed as secondary 
to service-connected DM, is denied. 

Service connection for asthma, claimed as secondary to 
service-connected DM, is denied.  

A compensable evaluation for a perianal abscess scar is 
denied.

A 40 evaluation percent for DM, Type II, from May 8, 2001, is 
granted subject to regulations governing monetary benefits.  



REMAND

With regard to the veteran's claim for increased evaluation 
for his service-connected neuropathy of the left and right 
lower extremities, the Board notes that the veteran, at the 
time of his September 2002 VA examination complained of some 
numbness in his feet without dyesthesia.  In a May 2005 
statement, the veteran reported that his leg and foot 
conditions were becoming worse.  At the time of his September 
2005 hearing, the veteran testified as to having constant 
pain in his legs.  He stated that his feet were losing 
circulation and felt cold all the time.  He also reported 
swelling in his legs to the point that he could hardly get 
out of bed.  

While the Board notes that the veteran was afforded a VA 
examination for his DM in February 2005, the examiner did not 
comment on the neurological lower extremity problems other 
than to state that he still had neuropathy in both lower 
extremities.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

With regard to the veteran's claim of service connection for 
a blood clot disorder as secondary to his service-connected 
DM, the Board notes that the veteran has not been afforded a 
VA examination to determine the nature and etiology of any 
blood clot disorder, to include whether it is related to his 
service-connected DM.  In an April 2004 note, the RO 
requested that the veteran be afforded a VA examination to 
determine the nature and etiology of any hypertension and 
blood clot disorder.  The veteran was afforded the requested 
hypertension examination later that month.  

In a statement in support of claim received in May 2004, the 
veteran indicated that he had missed a scheduled VA 
examination and requested that it be rescheduled.  Assuming 
that this was in reference to the examination scheduled to 
determine the etiology of the blood clot disorder, the Board 
finds that the veteran should be given an opportunity to 
report to VA examination.  The examiner should determine the 
nature and etiology of any blood clot disorder found, 
including whether it is related to his period of service or 
his service-connected DM. 

With regard to the veteran's claim of service connection for 
PTSD, the Board notes that veteran's DD 214 lists his MOS as 
a medical corpsman.  The Board notes that the veteran served 
in Vietnam from October 1968 to October 1969.  The service 
personnel records reveal that the duties he performed while 
in Vietnam were that of a medical corpsman and an ambulance 
orderly.  The veteran was attached to the 561st Med. Co. 
while in Vietnam.  

At his September 2005 hearing, the veteran testified that he 
served as a medic while in Vietnam.  He noted taking injured 
people off of helicopters and transferring them to various 
hospitals.  The veteran's spouse testified that it was her 
belief that the veteran's PTSD was related to all the 
problems resulting from his service-connected disabilities.  

Based upon the veteran's period of service and the duties he 
performed while in Vietnam, the Board will accept that the 
veteran has been subjected to the necessary inservice 
stressors.  Consequently, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
whether the veteran has PTSD due to a verified service 
stressor.

With regard to the veteran's claim for service connection for 
irritable bowel syndrome, the Board notes that the veteran 
has testified that it is his belief that any current 
gastrointestinal disorder, including IBS, is related to his 
service-connected DM, including by way of medication.  The 
Board notes that the veteran has not been afforded a VA 
examination as it relates to this issue and is of the opinion 
that  a VA examination is warranted.  

Accordingly, this matter is remanded for the following:  

1.  The AMC should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s) including PTSD 
which may be present. 

The claims file must be made available to 
the examiner.  Any indicated tests and 
studies should be performed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (2) whether there is a link between 
the current symptomatology and the 
veteran's period of service, including 
his military occupational specialty as a 
medical corpsman.  

If PTSD is found, the examiner, if 
possible, is to cite the stressor or 
stressors in service that the examiner 
relied on in order to make this 
determination.  

Alternatively, if PTSD is not found on 
examination, the examiner should 
delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  With regard to any 
psychiatric disorders found, the examiner 
is requested to render the following 
opinions: Is it at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disorder, if 
found, is related to the veteran's period 
of service?  If not, then is it at least 
as likely as not that the veteran's 
service-connected DM caused or aggravated 
any psychiatric disorder?  The examiner 
is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any blot clot 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any blood clot disorder 
found, is related to the veteran's period 
of service?  If not, is it as least as 
likely as not that any current blood clot 
disorder is caused or aggravated by the 
veteran's service-connected DM?  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

3.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
gastrointestinal disorder, including 
irritable bowel syndrome.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current 
gastrointestinal disorder, including IBS, 
if found, is related to the veteran's 
period of service?  If not, then is it at 
least as likely as not that the veteran's 
service-connected DM, including taking 
prescription medication for his DM and 
its resulting residuals, caused or 
aggravated any gastrointestinal disorder, 
including IBS?  The examiner is to set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

4.  The AMC should schedule the veteran 
for a VA examination of his lower 
extremities to determine the nature and 
severity of his service-connected 
neuropathy of his right and left legs.  
All indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner should comment 
on the severity of the veteran's 
neuropathy, including whether it causes 
or is analogous to mild, moderate, 
moderately severe, or severe incomplete 
paralysis of the sciatic nerve or 
complete paralysis.  Complete detailed 
rationale is required for each opinion 
that is rendered.  

5.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


			
	JOHN J. CROWLEY	D.C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


